PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,410,839
Issue Date: April 2, 2013
Application No. 13/041,065
Filing or 371(c) Date: March 4, 2011
Attorney Docket No. SYNP170285B1
For: SYSTEMS AND METHODS FOR DRIVING HIGH POWER STATES USING LOWER VOLTAGE PROCESSES


:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.182, filed, July 29, 2022, to expedite the processing of the petition under 37 CFR 1.182, filed June 3, 2022, to change the name of inventor from “Ketan B. Patel, Lake Forest (US)” to –Ketankumar B. Patel, Lake Forest, CA (US).--.  

The petition under 37 CFR 1.182, to expedite the processing and the $420 processing fee have been accepted. Accordingly, the petition to expedite is GRANTED.

The petition under 37 CFR 1.182 is GRANTED.

Office records have been corrected to reflect the correct name of the above-identified inventor.  

As authorized, the $420 fee for the petition under 37 CFR 1.182 and the $160 fee for the filing of the Certificate of Correction has been assessed to petitioner’s deposit account.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-1642. Telephone inquiries concerning the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4100.


/April M. Wise/
Paralegal Specialist, Office of Petitions